Title: To George Washington from A. Hammond, 8 July 1791
From: Hammond, A.
To: Washington, George



Respected Sir,
Saturday Morng July 8th 1791.

The knowledge of the benevolence of your heart has prompted me to trespass a little on your time; for which I can plead no other excuse than my hope that your Excellencys indulgence will extend to the Gratification of not only my wish but the wish of many who justly entertain a great veneration for your virtues.
Could your Excellency be prevail’d on to honor the Theatre with your presence on Monday Evening, the writer of this (who respectfully waits your determination) would esteem it as a pleasing satisfaction and an essential piece of service as the Play was announced for his Benefit.
It may probably be an inducement to your Excellency to honor my request with your particular attention when I inform

you I am Grandson to an old Gentleman (Mr Christopher Ludwick) whom you have often distinguish’d with your notice and favord with marks of your esteem & approbation. Real necessity, combin’d w’th an inclination for the stage were the causes of my embracing my present profession; and being but young in the Theatrical world is one reason for my earnestly soliciting your Excellency’s Patronage as an introduction to that of the Public. But, I fear I intrude on your patience and will therefore conclude.
Should I be fortunate enough to merit a compliance with my request, It shall ever be rememberd with heartfelt Gratitude by your very humble Servant

A. Hammond.

